
	
		II
		111th CONGRESS
		1st Session
		S. 589
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Feingold (for
			 himself, Mr. Voinovich,
			 Mr. Whitehouse, Mr. Cochran, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on Foreign
			 Relations
		
		A BILL
		To establish a Global Service Fellowship Program and to
		  authorize Volunteers for Prosperity, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Global Service Fellowship Program
			 Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Secretary of
			 State Hillary Clinton has said that a critical component of our efforts to
			 bolster national and global security is to find common ground and common
			 purpose with other peoples and to invest in social development.
			(2)Polling data from
			 Terror Free Tomorrow indicates that nearly 60 percent of the people of
			 Indonesia and 75 percent of the people of Pakistan held more favorable views of
			 the United States following humanitarian assistance after their tsunami and
			 earthquake tragedies, respectively, and these changes in perception of the
			 United States were sustained beyond the initial period of aid and
			 service.
			(3)International
			 volunteering opportunities are effective means of addressing critical human
			 needs, building bridges across cultures, and promoting mutual
			 understanding.
			(4)Current volunteer
			 programs, such as the Peace Corps, remain an important part of Federal efforts
			 to promote volunteer service and provide related programming.
			(5)Financial
			 limitations are a common obstacle to volunteering overseas, and awarding
			 financial fellowships would reduce barriers for many individuals otherwise
			 unable to afford travel overseas.
			(6)Allowing
			 flexibility in the duration of volunteering opportunities would reduce another
			 barrier to volunteering.
			(7)A global service
			 fellowship program would provide funding and programmatic flexibility for
			 volunteers of all backgrounds, ages, and geographical locations.
			(8)Eligible
			 organizations willing to participate in the fellowship program as sponsoring
			 organizations would be in a better position to recruit volunteers for their
			 programs overseas.
			(9)The United States
			 Agency for International Development has taken important steps towards
			 encouraging this kind of a program through the creation of Volunteers for
			 Prosperity, which promotes international volunteer service by skilled
			 professionals from the United States but has never been formally
			 authorized.
			3.Volunteers for
			 prosperity
			(a)EstablishmentConsistent
			 with Executive Order 13317 (68 Fed. Reg. 56515), the Administrator of the
			 United States Agency for International Development shall establish the Office
			 of Volunteers for Prosperity.
			(b)PurposeThe
			 Office of Volunteers for Prosperity shall pursue the objectives described in
			 section 4(d)(2), including by—
				(1)implementing the
			 Global Service Fellowship Program established under section 4;
				(2)promoting other
			 short and long-term international volunteering opportunities;
				(3)promoting the
			 efforts of Global Service Fellows as part of the public diplomacy efforts of
			 the United States Government;
				(4)helping eligible
			 United States sponsoring organizations, as described in section 4(e)(3)(A), to
			 recruit and effectively manage skilled United States professionals for
			 volunteer assignments overseas; and
				(5)providing
			 recognition for volunteers from the United States who serve internationally,
			 and the organizations sponsoring them.
				4.Global Service
			 Fellowship Program
			(a)EstablishmentThe
			 Administrator of the United States Agency for International Development shall
			 establish and administer a program to be known as the Global Service Fellowship
			 Program (in this section referred to as the Program).
			(b)PurposeThe
			 purpose of the Program is to fund fellowships to promote international
			 volunteering opportunities as a means of building bridges across cultures,
			 addressing critical human needs, and promoting mutual understanding.
			(c)FellowshipsGrants
			 awarded under the Program shall be used to fund fellowships as follows:
				(1)Fellowships
			 lasting 90 days or less in duration may be funded at levels of up to
			 $2,500.
				(2)Fellowships
			 lasting between 91 days and 180 days may be funded at levels up to
			 $5,000.
				(3)Fellowships
			 lasting between 181 days and one year may be funded at levels up to
			 $7,500.
				(d)Coordination
			 with sponsoring organizations
				(1)In
			 generalFellows shall undertake their volunteer opportunity in
			 coordination with an eligible volunteer sponsoring organization. Such
			 organizations shall be registered with the Administrator and shall collaborate
			 with host country organizations in developing, as appropriate, fellowships that
			 appropriately address local needs, maximize the transfer of skills, and build
			 local capacity.
				(2)Prioritization
			 of projectsDecisions to award fellowships shall be prioritized
			 according to humanitarian and development goals of the United States
			 Government, including the following:
					(A)Eradication
			 of extreme poverty in conjunction with the United Nations Millennium
			 Development Goals.
					(B)Achievement
			 of universal primary education.
					(C)Promotion of
			 gender equality and the empowerment of women and families.
					(D)Reducing
			 child mortality and improving maternal health.
					(E)Providing
			 medical and dental health care and prevention.
					(F)Providing
			 assistance for the elderly, orphans, people with disabilities, and
			 refugees.
					(G)Promoting
			 environmental sustainability.
					(H)Providing
			 economic and social opportunities for young people in countries with
			 significant youth populations, including promoting youth service by building
			 related volunteer-sector capacity in host countries.
					(I)Combating
			 HIV/AIDS, malaria, and other infectious diseases.
					(J)Helping to
			 build or provide decent housing.
					(K)Providing
			 disaster and humanitarian response, preparedness, and reconstruction.
					(L)Promoting
			 cross-cultural exchange, language education, conflict resolution, and
			 peace.
					(M)Developing
			 global partnerships for development in the areas of economic growth,
			 microenterprise, asset development, and agricultural and rural
			 development.
					(N)Advancing
			 access to information technology and strengthening civil society.
					(e)Application
			 process
				(1)Submission
			 and review of applicationsApplicants shall submit applications
			 for fellowships under the Program to the Administrator of the United States
			 Agency for International Development.
				(2)SelectionThe
			 Administrator of the United States Agency for International Development shall
			 determine the eligibility of candidates and, in coordination with sponsoring
			 organizations, award and administer fellowships under the Program.
				(3)CriteriaThe
			 Administrator of the United States Agency for International Development shall
			 develop and publish criteria for fellowships in accordance with the following
			 guidelines:
					(A)Sponsoring
			 organizationsApplicants for Global Service Fellowships must be
			 registered with qualified sponsoring organizations such as—
						(i)nongovernmental
			 organizations based in the United States that sponsor international volunteer
			 service;
						(ii)faith-based
			 organizations engaged in the delivery of nonsectarian services;
						(iii)universities
			 and colleges operating international service learning and volunteer service
			 programs; and
						(iv)nongovernmental
			 organizations based in the United States that collaborate with local or
			 national host government agencies or nongovernmental organizations in promoting
			 volunteer capacity and national and community service activities consistent
			 with the prioritized humanitarian and development goals set forth in subsection
			 (d)(2).
						(B)ApplicantsApplicants
			 shall be selected for Global Service Fellowships as follows:
						(i)Applicants
			 shall have clearly defined and structured goals for their proposed fellowships,
			 including a plan for assessing and monitoring progress toward such goals with
			 sponsoring organizations and a basis for follow-up and review by the
			 Administrator of the United States Agency for International Development.
						(ii)Priority
			 should be given to—
							(I)applicants
			 from households with an income that is less than 200 percent of the poverty
			 level established pursuant to current census figures;
							(II)applicants
			 who have demonstrated prior community service experience;
							(III)applicants
			 with skills and experience suited to the specific needs of host
			 organizations;
							(IV)applicants
			 who demonstrate a clear plan to communicate their volunteer experiences to
			 their community upon their return; and
							(V)applicants
			 whose physical residence would ensure a diverse geographical distribution of
			 awardees from across the United States.
							(f)Reporting
			 requirement
				(1)Notification
			 of awardsThe Administrator of the United States Agency for
			 International Development shall notify Members of Congress of the decision to
			 award a fellowship to their constituents at least 2 business days prior to
			 notification to the awardee and shall provide intended travel dates and project
			 summaries of the fellows. Members of Congress may then elect to notify the
			 constituent of the award.
				(2)ReportsNot
			 later than 90 days after returning from service abroad under the Program,
			 fellows shall submit such reports as the Administrator of the United States
			 Agency for International Development may require, including post-fellowship
			 reports prepared for their home communities, to the Administrator of the United
			 States Agency for International Development and their congressional
			 representatives.
				(g)Eligible
			 costs
				(1)In
			 generalFunds awarded under this section may be used by the
			 sponsoring organization to cover the following costs associated with Global
			 Service Fellowships:
					(A)Airfare,
			 accommodations, and transportation within the host country.
					(B)Fees assessed
			 by sponsoring organizations to defray international service program costs and
			 administrative costs.
					(C)Subsistence
			 allowance in accordance with local market conditions.
					(D)Program
			 materials and tools used for service-related purposes.
					(E)Language and
			 cultural training and other costs associated with pre-service project
			 orientation.
					(2)Tuition not
			 coveredFunds awarded under this section may not be used for
			 tuition costs.
				(h)Nondiscrimination
			 requirements
				(1)Selection
			 of applicantsThe selection of applicants under subsection (e)
			 shall be without regard to race, religion, color, national origin, sex, age,
			 political affiliation, sexual orientation, or disability.
				(2)Sponsoring
			 organizations
					(A)In
			 generalA sponsoring organization shall not discriminate against
			 a Global Service Fellowship Program participant or applicant, a beneficiary of
			 any project in which a Global Service Fellow participates, or, except as
			 provided in subparagraph (B), an employee of the organization who is paid with
			 assistance provided under the Program on the basis of race, religion, color,
			 national origin, sex, age, political affiliation, sexual orientation, or
			 disability.
					(B)Limited
			 exception for employees of sponsoring organizations employed at time of
			 awarding of fundsThe prohibition under subparagraph (A) on
			 discrimination on the basis of religion shall not apply to the employment, with
			 assistance provided under this Program, of any employee who was employed with
			 the sponsoring organization on the date that the funds were awarded.
					5.Evaluation
			 and report
			(a)Evaluation
			 of Global Service Fellowship ProgramThe Administrator of the
			 United States Agency for International Development shall establish and
			 implement an evaluation process for determining the effectiveness of the Global
			 Service Fellowship Program.
			(b)ReportNot
			 later than March 31, 2011, the Administrator of the United States Agency for
			 International Development shall submit to the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of Representatives
			 a report on the Global Service Fellowships Program established under section 4.
			 The report shall describe—
				(1)the identity
			 and location of sponsoring organizations;
				(2)for each
			 humanitarian or development goal identified by sponsoring organizations, the
			 number of volunteer opportunities and the number of related Global Service
			 Fellowships that have been funded;
				(3)the number of
			 volunteers recruited or engaged with Global Service Fellows and their
			 sponsoring organizations or local host organizations;
				(4)the locations
			 of volunteer services;
				(5)the
			 effectiveness of such services based upon findings of the evaluation process;
			 and
				(6)the total
			 numbers of applications for Global Service Fellowships that have been received
			 and accepted to the Program.
				6.RegulationsThe Administrator of the United States
			 Agency for International Development shall prescribe regulations to carry out
			 the provisions of this Act.
		7.Authorization of
			 appropriations
			(a)FundingThere
			 is authorized to be appropriated to the Secretary of State $15,000,000 for each
			 of fiscal years 2010 through 2012 for the Office of Volunteers for Prosperity
			 and the Global Service Fellowship Program.
			(b)Allocation of
			 FundsOf the amounts appropriated pursuant to subsection
			 (a)—
				(1)not less than 90
			 percent of expended amounts shall be used to fund Global Service Fellowships;
			 and
				(2)not more than 10
			 percent of expended amounts may be used for administrative expenses of the
			 Office of Volunteers for Prosperity and the Global Service Fellowship
			 Program.
				(c)OffsetIn
			 order to provide an offset for amounts appropriated pursuant to subsection (a),
			 the Internal Revenue Service shall deposit in the Treasury as miscellaneous
			 receipts all of the fees it receives for services.
			
